Citation Nr: 1031234	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for chronic right ear hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from August 1944 to April 1945 and 
from March 1952 to March 1954.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied service connection for 
right ear hearing loss disability.  In August 2010, the Veteran 
submitted a Motion to Advance on the Docket.  In August 2010, the 
Board granted the Veteran's motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

Chronic right ear sensorineural hearing loss disability is due to 
noise exposure during active service.  


CONCLUSION OF LAW

Chronic right ear sensorineural hearing loss disability was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the decision below, the Board grants service connection for 
chronic right ear sensorineural hearing loss disability.  This 
action represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify and assist 
is necessary.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Where a veteran served ninety 
days or more during a period of war or during peacetime service 
after December 31, 1946, and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).  

Service connection for impaired hearing shall be established when 
the thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the thresholds 
for at least three of these frequencies are 26 decibels; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award of 
service connection for hearing loss where audiometric test scores 
are within the established limits.  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to 
chronic right ear hearing loss disability.  The Veteran's service 
personnel records indicate that he served as a gunnery officer 
aboard the U.S.S. Tripoli.  

In his December 2008 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran asserted that his chronic 
right ear hearing loss disability was initially manifested in 
April 1952 during active service.  He advanced that he "was 
exposed to acoustic trauma and noise pollution as a gunnery 
officer during the Korean War."  

At a June 2009 VA audiological examination for compensation 
purposes, the Veteran complained of bilateral hearing loss 
disability of approximately two to three years' duration.  He was 
noted to have served in the Navy from 1944 to 1946; to have been 
frequently exposed to gunfire without hearing protection while a 
gunnery officer; and to have worked in woodworking factories with 
intermittent hearing protection for five to six years.  On 
audiological evaluation, the Veteran exhibited pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
70
70
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear.  The Veteran was diagnosed with right 
ear sensorineural hearing loss disability.  The examining 
audiologist opined that:

I cannot resolve [the issue of whether 
current hearing loss is as likely as not 
secondary to military noise exposure] 
without resort to mere speculation.  The 
Veteran does have significant high 
frequency hearing loss and noise exposure 
was conceded.  Hearing loss due to noise 
exposure typically begins in the high 
frequencies, gradually spreading to the 
lower frequencies.  However, he reports the 
onset of hearing loss as only 2-3 years ago 
and also reports occupational noise 
exposure.  

In his August 2009 notice of disagreement, the Veteran clarified 
that he had served as a gunnery officer from March 1952 to March 
1954; his hearing loss disability began in 1990; and he had never 
worked in woodworking factories.  He reiterated that he believed 
that his hearing loss disability "was caused by my service as a 
gunnery officer."  

The evidence shows that the Veteran currently has a hearing loss 
disability and there is credible evidence of the Veteran being 
exposed to noise in service.  The question becomes whether there 
is a relationship between the Veteran's current hearing loss and 
the noise exposure in service.  As noted above, there is only one 
etiology opinion of record.  Where the examiner stated that she 
could not resolve the etiology issue without resort to mere 
speculation, a closer examination of her opinion indicates that 
she attributes the Veteran's hearing loss to noise exposure in 
service or to occupational noise exposure after service.  As 
such, the Board finds that the evidence is in equipoise as to 
whether the Veteran's hearing loss is due to service.  
Consequently, the Board finds that the benefit of the doubt 
should be given in the Veteran's favor.  In this regard, the 
Board therefore finds that right ear hearing loss is 


	(CONTINUED ON NEXT PAGE)




due to noise exposure in service and as a result service 
connection for chronic right ear sensorineural hearing loss 
disability is warranted.  


ORDER

Service connection for chronic right ear sensorineural hearing 
loss disability is granted.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


